                                                               JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


JUAN GARIBAY,
      Plaintiff,                  CV 19-408 DSF (FFMx)

               v.                 JUDGMENT

LORI E. MORGAN,
        Defendant.



   Upon review of the record, the application for default judgment,
the declarations submitted in support of the default judgment,
and the evidence presented having been fully considered, it is
hereby ordered and adjudged that plaintiff Juan Garibay shall
have judgment in his favor in the amount of $8,652.50 against
defendants Lori E. Morgan.

   Defendant Lori E. Morgan is further ordered to provide
accessible parking and an accessible sales counter at the property
located at 900 Lomita Blvd., Harbor City, California, in
compliance with the Americans with Disabilities Act Accessibility
Standards.



                                  ___________________________
Date: June 5, 2019                Dale S. Fischer
                                  United States District Judge
